Exhibit 4.71 KBC Bank KBC BC ANTWERPEN NOORD KC3740 – NOORDERLAAN 119 B4 – 2030 ANTWERPEN – BELGIE Credit contract CKZ 727-5972178-44 The naamloze vennootschap (company with limited liability) AEGEAN BARGES, with registered office at 2960 Brecht, Nijverheidsstraat 7, established on 07-08-2003, entered in the Register of Legal Persons under number 0860.038.523, hereinafter referred to as 'the borrowers', even if there is only one, and the naamloze vennootschap (company with limited liability) KBC Bank, with registered office at 2 Havenlaan, 1080 Brussels (Sint-Jans-Molenbeek), incorporated at Brussels by deed executed on the seventeenth of March nineteen hundred and ninety-eight, published in the Appendices to the Belgian Official Gazette of the second of April nineteen hundred and ninety-eight under number 980402-183, entered in the Register of Legal Persons at Brussels under number 0462.920.226, and with VAT number BE 462.920.226, hereinafter referred to as 'the bank', have reached agreement as follows: article 1 The credit facility with reference number 727-5972178-44 described in the credit contract of 22-04-2004 has been fixed at an amount of 1 333 482.79 EUR and 4 455 000.00 USD. This credit facility will be subject to the General Credit Terms and Conditions of 13-01-2014 given to the borrowers. article 2 This credit facility may be drawn down as follows. The rates and charges are either set out below next to the form of credit concerned, or they will be agreed verbally upon each drawdown and subsequently confirmed by letter or statement of account. The credit in the amount of 1 333 482.79 EUR (initially, 3 740 000.00 EUR), with reference number 726-2930063-64 (KBC Investment Credit). The previously agreed terms and conditions for this credit, including the special provisions or special terms and conditions governing this credit, as well as any specific security, remain in full force and effect. Only the General Provisions of the General Credit Terms and Conditions mentioned in Article 1 apply to this credit. A KBC Roll-Over Credit Line in theamount of 4 455 000.00 USO, withreferencenumber 479-5472533-16,until 02-04-2024, inclusive. This KBC Roll-Over Credit Line will be used by the borrowers for the payment of the motor vessel "ELVEBA" built at the Astrakhan Korabel shipyard in Russia. Registered office: KBC Bank NV, Havenlaan 2 - 1080 Brussels - Belgium VAT BE 0462 920.226-RKP Brussels - FSMA 026256 A Member of the KBC group
